162 F.3d 1150
Demetrius J. Grantv.John Doe, Warden of SCI-Pittsburgh, John Doe, Deputy Wardenof SCI-Pittsburgh, Frank Cole, Correctional Lieutenant, JohnDoe 1, Correctional Officer, John Doe 2, CorrectionalOfficer, John Doe 3, Correctional Officer, John Doe 4,Correctional Officer, John Doe 5, Correctional Officer, JohnDoe 6, Correctional Officer, John Doe 7, CorrectionalOfficer, John Doe 8, Correctional Officer, John Doe 9, Correctional
NO. 98-3238
United States Court of Appeals,Third Circuit.
June 23, 1998
Appeal From:  W.D.Pa. ,No.97cv01738

1
Appeal Dismissed.